DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The applicant’s amendment, received on 3-15-2021, overcomes the examiner’s rejection.  He allows claims 1-9, 11-19 and 23-24 and cancels claims 10 and 20-22.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem 

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.
“..Applicant thanks the Examiner for indicating that Claims 3-5 and 13-15 would be allowable if rewritten in independent form to include the features of the base claim and any intervening claims. Applicant appreciates the Examiner's thorough review of the claims.
Applicant has amended the independent Claims 1 and 11 to incorporate all subject matter of allowable Claims 3 and 13, respectively, except the specific expression "Pd = 1-N_m*Pb/(N-N_m)." Although the expression "Pd = 1-N_m*Pb/(N- N_m)" has not been incorporated, Applicant notes that amended independent Claims 1 and 11 do set forth the basis for the determination of "Pd" which subject matter is believed to be what is determined to be the allowable subject matter. More specifically, amended independent Claims 1 and 11 set forth that Pd is determined "based at least on the power increase (Pb), a total number (N) of resource blocks in the set, and a number (Nm) of resource blocks in the subset" as given by the expression for Pd recited in allowable Claims 3 and 13. As described below, Applicant submits these amendments place independent Claims 1 and 11 and all claims dependent therefrom in condition for allowance”. 


4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method performed by a network node of a wireless network to enable mobility measurements performed by wireless devices, 
> The ability for a set of resource blocks being distributed in a frequency domain across an available frequency bandwidth, and a pre-defined maximum average transmit power (Pavg) per resource block being available for transmission by the network node, 
> The ability for the method to comprise obtaining an allocation of a subset of resource blocks in the set of resource blocks, to be used for mobility reference signals intended for mobility measurements, 
> The ability for transmitting the subset of resource blocks using a first transmit power (P1) per resource block which is higher than the pre-defined maximum average transmit power (Pavg) per resource block; 
> The ability for transmitting other resource blocks in the set not included in the subset using a second transmit power (P2) per resource block which is lower than the pre-defined maximum average transmit power (Pavg) per resource block so that the total transmit power used for transmitting the set of resource blocks does not exceed a total available maximum transmit power
> The ability for the first transmit power (P1) per resource block corresponding to a power increase (Pb) from a normalized power of 1 representing thePage 3 of 24Attorney Docket No.: 1557-896PUS (P050888US01) U.S. Application No.: 16/344624pre-defined maximum average transmit power (Pavg) per resource block, 
> The ability for the second transmit power (P2) per resource block corresponding to a power decrease (Pd) from the normalized power, 
> The ability for the power increase (Pb) being set to a wanted value, 
> The ability for the power decrease (Pd) being determined based at least on the power increase (Pb), a total number (N) of resource blocks in the set, and a number (N m) of resource blocks in the subset.

5.  Note that prior art Persson, Kazmi, Pei, Jung, Forenza, Suh and Shin, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20130344816 MOBILITY MEASURMENT USING CSI-RS IN ADDITIONAL CARRIER
 
US 9301184  Procedure for formulating a signal to interference plus noise ratio
 
US 10470064  Enhanced radio resource management reporting in cellular systems
 
US 20130153298  METHOD AND APPARATUS FOR ENHANCING CELL-EDGE USER PERFORMANCE AND SIGNALING RADIO LINK FAILURE CONDITIONS VIA DOWNLINK COOPERATIVE COMPONENT CARRIERS
 
US 20120082022  METHOD AND APPARATUS FOR INFERRING USER EQUIPMENT INTERFERENCE SUPPRESSION CAPABILITY FROM MEASUREMENTS REPORT
 
US 20100159854  METHOD AND APPARATUS FOR ADAPTIVELY CONTROLLING RECEIVED POWER OF MULTI-ANTENNA RADIO CHANNEL MEASUREMENT EQUIPMENT

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414